Sharpstein, J.
—This action was commenced in the superior court of the county of Santa Barbara for the *606reformation of a contract for the sale by plaintiffs to defendant of a certain tract of land lying in .said county. Defendant demurred to the complaint, and at the same time demanded a change of the place of trial to San Francisco, the place of his residence. The court made an order changing the place of trial as demanded. From that order plaintiffs appealed, and contend here that under section 392 of the Code of Civil Procedure they are entitled to have the action tried in the county of Santa Barbara, where it was commenced. If it be an action for the determination, in any form, .of a right or interest in real estate situated in Santa Barbara County, it must be tried in that county.
This action, as we construe it, is for the determination of a right or interest in real estate.
Order reversed.
Works, J., Paterson, J., Thornton, J., and Beatty, C. J., concurred.